As filed with the Securities and Exchange Commission on April 16, 2010 Registration No. 333-164791 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 A MENDMENT N O . 2 TO F ORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WAVE2WAVE COMMUNICATIONS, INC. (Exact name of registrant as specified in its charter) Delaware 4899 113521535 (State or other jurisdiction ofincorporation or organization) (Primary Standard IndustrialClassification Code Number) (IRS Employer Identification No.) 433 Hackensack AvenueHackensack, New Jersey 07601(201) 968-9797 (Address, including zip code, and telephone number, includingarea code, of registrants principal executive offices) Steven Asman, PresidentWave2Wave Communications, Inc.433 Hackensack AvenueHackensack, New Jersey 07601(201) 968-9797 (Name, address, including zip code, and telephone number, includingarea code, of agent for service) With copies to: Ivan K. Blumenthal, Esq.Mintz, Levin, Cohn, Ferris,Glovsky and Popeo, P.C.666 Third AvenueNew York, NY 10017(212) 935-3000 Thomas Rose, Esq.Sichenzia Ross Friedman Ference, LLP61 Broadway Avenue, 32 nd FloorNew York, NY 10006(212) 930-9700 Approximate date of commencement of proposed sale to public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. £ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer S (Do not check if a smaller reporting company) Smaller reporting company £ [cover continued on next page] The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to Section 8(a), may determine. (cover continued from previous page) CALCULATION OF REGISTRATION FEE Title of Each Classof Securities to be Registered Proposed Maximum AggregateOffering Price (1) Amount ofRegistration Fee (2) Common Stock, $0.0001 par value per share (3) $ 94,875,000 $ 6,764.59 Representatives Common Stock Purchase Warrant $  $  (4) Shares of Common Stock underlying Representatives Common Stock Purchase Warrant $ 3,588,750 $ 255.88 Total Registration Fee $ 99,618,750 $ 7,020.47 (5) (1) Estimated solely for the purpose of calculating the amount of registration fee pursuant to Rule 457(o) under the Securities Act. (2) Calculated pursuant to Rule 457(a) based on an estimate of the proposed maximum aggregate offering price. (3) Includes shares the underwriters have the option to purchase to cover over-allotments, if any. (4) No registration fee required pursuant to Rule 457(g) under the Securities Act. (5) Previously paid. The information in this prospectus is not complete and may be changed. A registration statement relating to these securities has been filed with the Securities and Exchange Commission. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state or other jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION, DATED APRIL 16, 2010 8,250,000 Shares This is a firm commitment initial public offering of 8,250,000 shares of our common stock at a price we anticipate will be between $9 and $11 per share. No public market currently exists for our shares. We intend to apply to list our common stock on the [ ] under the symbol [ ]. No assurance can be given that our application will be approved. Investing in our securities involves certain risks. See Risk Factors beginning on page 13 of this prospectus for a discussion of information that should be considered in connection with an investment in our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per share Total Public offering price $ $ Underwriting discounts and commissions (1) $ $ Proceeds, before expenses, to us (2) $ $ (1) Does not include a non-accountable expense allowance equal to 1% of the gross proceeds of this offering payable to Rodman & Renshaw, LLC, the representative of the underwriters. (2) We estimate that the total expenses of this offering, excluding the underwriters discount and non-accountable expenses allowance, will be approximately $6,600,000. We have granted a 45-day option to the representative of the underwriters, to purchase up to 1,237,500 additional shares of common stock solely to cover over-allotments, if any. The shares issuable upon exercise of the underwriter over-allotment option are identical to those offered by this prospectus and have been registered under the registration statement of which this prospectus forms a part. In connection with this offering, we have also agreed to sell to Rodman & Renshaw, LLC, the underwriter representative, a warrant to purchase up to 3% of the shares sold, for $100. If the underwriter representative exercises this warrant, each share of common stock may be purchased at $[ ] per share (145% of the price of the shares sold in the offering). The underwriters expect to deliver our shares to purchasers in the offering on or about [ ], 2010. Rodman & Renshaw, LLC Sunrise Securities Corp. The date of this prospectus is [ ], 2010 TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 13 Information Concerning One of Our Founders, Managing Director and Head of Business Development 32 Special Note Regarding Forward-Looking Statements 34 Use of Proceeds 35 Dividend Policy 36 Capitalization 37 Dilution 38 Unaudited Pro Forma Consolidated Financial Data 40 Selected Historical Financial Data 45 Managements Discussion and Analysis of Financial Condition and Results of Operations 47 Information About Winncom 80 Business 85 Management 111 Executive Compensation 119 Certain Relationships and Related Person Transactions 134 Principal Stockholders 136 Description of Capital Stock 138 Shares Eligible for Future Sale 141 Material U.S. Federal Tax Consequences For Non-U.S. Holders 143 Underwriting 146 Legal Matters 154 Experts 154 Where You Can Find More Information 154 Index to Financial Statements F-1 You should rely only on the information contained in this prospectus in deciding whether to purchase our common stock. We have not authorized anyone to provide you with information different from that contained in this prospectus. Under no circumstances should the delivery to you of this prospectus or any sale made pursuant to this prospectus create any implication that the information contained in this prospectus is correct as of any time after the date of this prospectus. To the extent that any facts or events arising after the date of this prospectus, individually or in the aggregate, represent a fundamental change in the information presented in this prospectus, this prospectus will be updated to the extent required by law. We obtained statistical data, market data and other industry data and forecasts used throughout this prospectus from market research, publicly available information and industry publications. Industry publications generally state that they obtain their information from sources that they believe to be reliable, but they do not guarantee the accuracy and completeness of the information. Nevertheless, we are responsible for the accuracy and completeness of the historical information presented in this prospectus, as of the date of the prospectus. i PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus and may not contain all of the information that may be important to you in making an investment decision. You should read this summary together with the more detailed information, including our financial statements and the related notes, elsewhere in this prospectus. You should carefully consider, among other things, the matters discussed in Risk Factors beginning on page 13. Unless otherwise stated or the context requires otherwise, references in this prospectus to Wave2Wave, we, us and our refer to Wave2Wave Communications, Inc. and its subsidiaries. Our Company Founded in 1999, Wave2Wave Communications, Inc. provides communication services to small to mid-sized businesses in the northeast and midwest United States with a complete package of integrated products that includes wired and wireless broadband Internet access services, Voice over Internet Protocol, or VoIP, data, email hosting, point-to point connections, managed network services, collocation, virtual private networks, or VPNs, and web hosting. We are currently in the process of testing our fourth generation, or 4G, based Hybrid Fiber-Wireless, or HFW, in-building network. Through our wholly-owned subsidiary RNK Inc., d/b/a RNK Communications, or RNK, we provide wholesale and retail services. These offerings include a range of voice and data carrier class products to other communications companies and to other larger-scale purchasers of network capacity, as well as services and prepaid long distance calling services. Specifically, we offer domestic and international access services, domestic local exchanges and long distance services, collocation, 8XX toll free service, conference calling services and prepaid long distance calling services. We sell our services to individuals and businesses primarily through a direct sales force, channel partners and telemarketing. While we market our services to many customer segments, we focus on selling to customers in multi-tenant office buildings (in-building) and to remote locations (stand-alone buildings). We currently have approximately 425 active Building Service Agreements, or BSAs, with building owners throughout New York, New Jersey, Illinois (Chicago), Connecticut and Pennsylvania (Philadelphia). Under these BSAs, we either pay the building owners monthly rent or a revenue share to allow us to sell throughout their buildings. The term of these BSAs are typically five to ten years in length, with automatic renewals. We have found that revenue share agreements give the building owners an incentive to promote our company to new tenants. This helps us to differentiate ourselves from our competition and creates a mutually beneficial relationship between us, the building owners and tenants. We also utilize a sales model in which we sell our services through a direct sales force, agents, independent company relationships, and contractual buy sell arrangements. RNK, as a Competitive Local Exchange Carrier, or CLEC, and interexchange carrier, or IXC, is able to provide a variety of local and long distance telecommunication services pursuant to our state and federal tariffs and customer contracts. We currently process approximately one billion minutes per month through our network of interconnected switches. Since our inception, we have successfully implemented and sold fixed wireless broadband solutions throughout the northeast United States. Through our January 2006 acquisition of certain assets of Intellispace, Inc., or Intellispace, a wireline manage service provider and the 2007 acquisition of our wholly-owned subsidiary RNK, which has been operating in various jurisdictions since 1997, we significantly expanded our footprint and product offerings. Proposed Acquisition On February 4, 2010, we entered into a stock purchase agreement to acquire privately-held Winncom Technologies Holding Limited, a company incorporated under Irish law. Unless otherwise stated or the context requires otherwise, references in this prospectus to Winncom refer to Winncom Technologies Holding Limited and its subsidiaries and affiliates. Pursuant to the stock purchase agreement, we will acquire 100% of the issued share capital of Winncom from the stockholders of Winncom, for a payment, including the retirement of debt, of approximately $25 1 million and approximately 2,357,019 shares of our common stock (as adjusted to reflect the 1-for-2 reverse stock split of our common stock effected on March 22, 2010), which number of shares represents approximately 7.5% of our issued and outstanding shares of common stock on a fully-diluted basis as of the date of this prospectus, subject to certain working capital adjustments to be determined within 120 days following the closing of the acquisition. We intend to consummate the acquisition immediately upon the closing of this offering. Concurrently with the consummation of this offering and the closing of the acquisition of Winncom, Gregory Raskin, the President and Chief Executive Officer of Winncom, will become our Chief Executive Officer. Our proposed acquisition of Winncom is subject to the consummation of this offering and the satisfaction of customary closing conditions. In addition, the stock purchase agreement is subject to termination by either party under certain circumstances if the closing has not occurred on or before May 30, 2010. We cannot assure you that we will consummate the Winncom acquisition on favorable terms or at all. We intend to use an aggregate of $25 million of the proceeds of this offering to acquire Winncom, consisting of $8 million payable as consideration to the stockholders of Winncom and $17 million payable for the retirement of certain of Winncoms outstanding debt. For further detail on the Winncom acquisition, see the section of this prospectus entitled, Information about WinncomProposed Acquisition of Winncom. Winncom, headquartered in Solon, Ohio, and with a registered office in Dublin, Ireland, is a worldwide distributor and provider of complete networking solutions, wireless and wired. Winncoms reseller network has reached over 8,000 and serves over 90 markets worldwide. Winncom also has local offices in Hungary, Cyprus, Russia, Ukraine, Ireland, Uzbekistan and Kazakhstan with trained sales and technical professionals. Winncoms subsidiary ServiceAero, or SA, is a service provider located in Moscow, Russia. SA provides internet and telephony services for the majority of companies located in Russias third largest airport Vnukovo. These companies include major Russian and international airlines, business aviation companies, air cargo companies, airline support and many others. SA offers domestic and international terminations, domestic origination with local access, long distance services, collocation, video conferencing, video surveillance, and conference calling capabilities, prepaid calling services, Wi-Fi hot spots, DSL services and fiber-to-the-building lease lines. SA potentially is a point of presence and starting point for a 4G based HFW rollout of in-building networks in Moscow and other large cities in the Commonwealth of Independent States. Winncom has expertise in broadband wireless networking products and a full range of network infrastructure and access products by the leading industry manufacturers, allowing it to sell the products and provide complete solutions for various markets and applications. We believe that Winncoms extensive experience and engineering resources makes it possible for the company to identify, design and implement the most effective and economical turnkey solutions based on a combination of the latest technologies, which will give us the ability to manage and roll out our new 4G based HFW networks. With its world-wide presence, Winncom is able to provide pre-sale consulting and post-sale engineering support to its customers. It has a portfolio of successful wireless and networking deployments in countries located in North America, Eastern Europe, Commonwealth of Independent States, Far East and Central Asia. Winncoms international presence will allow us the opportunity to expand our 4G based HFW network roll out worldwide and give our telephone business access to international markets, which would include interconnection agreements. Through Winncoms relationships (both domestic and international), we believe that we will also be well positioned to capitalize on opportunities for our current product offerings and services. Executive Officers and Board of Directors Following the consummation of this offering and the Winncom acquisition, Gregory Raskin will become our Chief Executive Officer. Steven Asman is currently our President, and we do not have a Chief Executive Officer. Based on Mr. Raskins qualifications and experience, we believe that he will be better equipped than Mr. Asman to run a large organization that will be a public company. Additionally, following the consummation of this offering and the Winncom acquisition, six new directors will be appointed to our board of directors. We believe that, in light of our business and 2 structure and given that we will be a public company, based on the experience, qualifications, attributes and skills of each of these individuals, they will be valuable members of our board of directors. Our Competitive Advantages Through our Strategic Partnership Agreement with incNetworks
